THE COURT
were of opinion that the evidence might go to the jury; they were inclined to be of opinion that bank-notes were within the meaning of the words, “personal goods,” in the act of congress (1 Stat. 116); ■that the case in Leach, 468, was upon the construction of the act of parliament, and not binding as to the construction of the act of congress. That if the jury should find the prisoner guilty of stealing the bill only, the question might come on again on a motion in arrest of judgment. If they should find him generally guilty, they would consider the question in fixing the fine.
The jury found the prisoner “guilty of stealing the watch only.”
E. J. Lee, for the prisoner, moved in arrest of judgment, that the jury had not found him guilty or acquitted him of the other things charged in the same count, to wit, the banknote and the silver dollars, so that if he should be indicted again he would not be able to plead the conviction or acquittal.
But THE COURT overruled the motion and gave the judgment—-39 stripes and 10 dollars fine, &c.